Title: To George Washington from Joseph Phillips, Sr., 7 March 1792
From: Phillips, Joseph Sr.
To: Washington, George



Sir
Maidenhead New-Jersey 7th March 1792.

I beg leave to offer my services as an Engineer, tolerably well versed in that business; and would go in that character [(]if wanted) to the Westward the ensuing Campaign. I would not at this time have attempted to divert the attention of the illustrious President of the United States, from contemplation on the more important interests of the Union; to such a very small object as myself; had I had any the least personal acquaintance with the Secretary of War: And I beg that this unfavorable circumstance alone, may be admitted as an apology for the obtrusion.
I have written notwithstanding, to General Knox more fully on this subject, and could not repress my vanity, which I am afraid will appear too conspicuous, by an inclosure to him, of a very polite note of approbation, signified to me by order of His Excellency the Commander in Chief, in the year 1776 by Rob. H. Harrison Secretary in regard to some Works proposed to be erected.
I shall be happy in an appointment, as above; It is the first I ever sollicited, and if I succeed, it will (I believe) be the last effort, I shall ever make in a Military Character, and must suffice, my lack of service. I have a son, now with the Army in that Country. I have the honour to be Your most devoted, faithful humble & most obedt servt.

Jos. Phillips.

